                                                                             Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




LEONTE RUIZ,

      Plaintiff,

v.                                                          4:19cv69–WS/HTC

STATE OF FLORIDA,
et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 21) docketed August 16, 2019. The magistrate judge recommends that the

plaintiff's case be dismissed for failure to state a claim on which relief may be

granted pursuant to 28 U.S.C. § 1915A(b)(1) and § 1915(e)(2)(B)(ii). The plaintiff

has filed objections (ECF No. 22) to the report and recommendation.

      Having reviewed the record in light of the plaintiff’s objections, the court

finds that the magistrate judge’s report and recommendation is due to be adopted.

      Accordingly, it is ORDERED:
                                                                           Page 2 of 2


      1. The magistrate judge’s report and recommendation (ECF No. 21) is

hereby ADOPTED and incorporated by reference in this order.

      2. The plaintiff's complaint and this action are DISMISSED without

prejudice for failure to state a claim pursuant to 28 U.S.C. § 1915A(b)(1) and §

1915(e)(2)(B)(ii).

      3. The clerk shall enter judgment stating: "All claims are dismissed without

prejudice."

      4. The clerk shall note on the docket that this case was dismissed pursuant to

28 U.S.C. § 1915A(b)(1) and § 1915(e)(2)(B)(ii).

      DONE AND ORDERED this            16th     day of     September      , 2019.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
